    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 1 of 16




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

        Civil Action No. 20-cv-3028-LTB-NYW

        MARK D. REMALY, an individual,

                    Plaintiff,

          v.

        WYNDHAM RESORT DEVELOPMENT CORPORATION
        d/b/a Worldmark by Wyndham, an Oregon Corporation

                    Defendants.


                                    MOTION FOR SUMMARY JUDGMENT


                                                 INTRODUCTION

                   Plaintiff Mark Remaly’s (“Plaintiff”) claim against Defendant Wyndham Resort

        Development Corporation d/b/a Worldmark by Wyndham (“Wyndham”) for alleged violations of

        the Fair Credit Reporting Act (“FCRA”), specifically 15 U.S.C. § 1681s-2, is at its core a contract

        dispute, not an FCRA claim. This is because Plaintiff’s claim that Wyndham engaged in inaccurate

        credit reporting and failed to conduct reasonable investigations in response to his credit disputes

        is based solely on his dispute over the validity of his timeshare contract with Wyndham. Wyndham

        maintains, as it always has, that Plaintiff’s original timeshare contract was reinstated after Plaintiff

        rescinded the rewritten contract that was intended to correct deficiencies that Plaintiff claimed

        were in the original contract. Wyndham’s credit reporting was consistent with its internal records,

        and therefore cannot be the basis for an FCRA claim. Plaintiff has not made a claim to challenge

        the validity of his contract.




                                                           1
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 2 of 16




                   Even if Plaintiff stated a proper FCRA claim against Wyndham, he has failed to provide

        evidence of any compensable injury aside from his own uncorroborated testimony. Plaintiff admits

        that he never suffered any adverse action on a credit application as a result of Wyndham’s credit

        reporting. As a matter of law, Plaintiff cannot recover damages under the FCRA for his decision to

        remove himself from the mortgage market. Further, there is no evidence supporting Plaintiff’s

        claimed emotional distress and loss of quality of life aside from his own testimony. Neither of

        Plaintiff’s proffered expert witnesses has provided an opinion that Plaintiff actually suffered the

        injuries he claims, and Plaintiff’s own healthcare records directly contradict his claim that

        Wyndham caused his emotional distress. In the absence of any compensable injury resulting from

        Wyndham’s credit reporting, Plaintiff’s FCRA claim must fail.

                   For all of these reasons, Wyndham is entitled to summary judgment on Plaintiff’s FCRA

        claim against it.

                                     STATEMENT OF UNDISPUTED FACTS

                   On October 12, 2017, Mr. Remaly purchased a Worldmark by Wyndham (“WBW”)

        ownership from Wyndham, consisting of 10,000 Vacation Credits (contract number

        001361701014) (the “Original Contract”). (Declaration of Andrew C. Gresik (“Gresik Decl.”) ¶ 2,

        Ex. A, Transcript of the Deposition of Mark D. Remaly (“Remaly Dep.”) 13:9–16:3; Gresik Decl.

        ¶ 9, Ex. H.) Subsequently, in January 2018, Mr. Remaly claimed that the contract he had executed

        to purchase his WBW ownership had omitted 10,000 bonus matching credits that Wyndham had

        offered him at the time of purchase. (Remaly Dep. 16:4–11.) To remedy Mr. Remaly’s complaint,

        Wyndham and Mr. Remaly agreed that Mr. Remaly would execute a rewritten WBW contract.

        (Second Amended Complaint (Dkt. 39) (“SAC”) ¶ 10; Remaly Dep. 28:22–29:3.) On February 2,




                                                         2
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 3 of 16




        2018, Mr. Remaly executed the rewritten contract (contract number 001361800071) (the

        “Rewritten Contract”). (Gresik Decl. ¶ 11, Ex. J.)

                   Upon Mr. Remaly’s execution of the Rewritten Contract, the money Mr. Remaly paid

        pursuant to the Original Contract was transferred to the Rewritten Contract. (Gresik Decl. ¶ 3, Ex.

        B, Transcript of the Deposition of Kasey Hunt (“Hunt Dep.”) 38:21–39:25.) At Mr. Remaly’s

        insistence, Wyndham subsequently sent Mr. Remaly a letter confirming the cancellation of the

        Original Contract, although Wyndham’s business practice was to wait until the rescission period

        for the Rewritten Contract had passed before it confirmed the cancellation of the Original Contract.

        (Remaly Dep. 28:5–11; see also Gresik Decl. ¶ 10, Ex. I.) On February 16, 2018, after Mr. Remaly

        received the letter from Wyndham confirming that cancellation, Mr. Remaly sent Wyndham a

        letter exercising his statutory rescission rights to rescind the Rewritten Contract, which Wyndham

        honored, processing the rescission on February 26, 2018. (Remaly Dep. 35:7–12.) Based upon

        Wyndham’s standard business procedures, upon rescission of the Rewritten Contract, the Original

        Contract was reactivated, and Mr. Remaly’s payment was returned to that account. (Hunt Dep.

        48:1–11.) Wyndham sent Mr. Remaly a letter informing him of the cancellation of the Rewritten

        Contract. (Remaly Dep. 34:23–35:6.)

                   Mr. Remaly remained in good standing with respect to the Original Contract until April

        2018, when he disputed the credit card charge for his down payment on the contract with Citibank.

        (Hunt Dep. 127:18–128:15.) In response, Citibank charged-back Mr. Remaly’s down payment and

        refunded it to him. (Remaly Dep. 52:25–53:7.) As a result, Mr. Remaly was in default on the

        Original Contract pursuant to its terms, for failure to pay the requisite down payment, and in

        October 2019, Wyndham accordingly cancelled the Original Contract. (Hunt Dep. 127:18–

        128:15.)



                                                         3
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 4 of 16




                   In January 2020, in the ordinary course of furnishing information to the consumer reporting

        agency to which it reports, Wyndham reported its cancellation of the Original Contract for non-

        payment and subsequent repossession of the Vacation Credits granted by the Original Contract.

        (SAC ¶¶ 18-20; Remaly Dep. 74:24–75:3; Hunt Dep. 127:18–128:15.) Mr. Remaly sent a written

        dispute directly to Wyndham, leading Wyndham to open a case with its Owner Care department.

        (Remaly Dep. 40:13–41:1; Gresik Decl. ¶¶ 12–13, Exs. K, L.) The Owner Care department

        determined that the Original Contract was valid, and that Mr. Remaly was in default for failure to

        pay the down payment. (Gresik Decl. ¶¶ 12–13, Exs. K, L.)

                   Mr. Remaly also disputed this negative treatment with Equifax three times, in January,

        May, and July 2020. (Gresik Decl. ¶¶ 16–18, Exs. O, P, Q.) Because Wyndham’s business records

        at the time it received the disputes showed that the Original Contract was operative and

        enforceable, Wyndham reasonably concluded that it was accurately reporting the status of Mr.

        Remaly’s account. (Hunt Dep. 127:10–128:15; Expert Report of John Ulzheimer (Dkt. 50-1)

        (“Ulzheimer Report”) at 15–17.) Wyndham timely responded to each of the Equifax disputes

        verifying the information as reported on Mr. Remaly’s consumer report. (Gresik Decl. ¶ 5, Ex. D,

        Transcript of the Deposition of Lovelyn Sarmiento (“Sarmiento Dep.”) 55:20–25; Gresik Decl. ¶¶

        16–18, Exs. O, P, Q.)

                   Mr. Remaly then filed regulatory complaints with various regulatory agencies in California

        and Florida. (Remaly Dep. 68:6–24.) These investigations by both Wyndham, and the state

        consumer agencies resulted in no finding of wrongdoing by Wyndham. (Remaly Dep. 66:10–

        67:17, 69:8–70:2.)

                   Wyndham conducted multiple reasonable investigations into Mr. Remaly’s complaints

        concerning not only the existence of the Original Contract, but also the negative credit reporting,



                                                            4
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 5 of 16




        and, found that both were valid each time. Nonetheless, after receiving continued disputes and

        complaints from Mr. Remaly, Wyndham ultimately decided as a good faith gesture, to request that

        the consumer reporting agencies to which it reports remove the negative marks from Mr. Remaly’s

        credit history, and to return Mr. Remaly the underlying payments he made under his timeshare

        contract. (Hunt Dep. 104:9–15.)

                   Mr. Remaly filed this lawsuit, claiming only that Wyndham failed to conduct a reasonable

        investigation of his credit disputes in violation of 15 U.S.C. § 1681s-2 and seeking damages for

        loss of credit opportunities and emotional distress.

                                                    ARGUMENT

        I.         SUMMARY JUDGMENT STANDARD

                   Summary judgment is appropriate where “there is no genuine dispute as to any material

        fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “‘An issue is

        genuine if there is sufficient evidence on each side so that a rational trier of fact could resolve the

        issue either way’ and ‘an issue of fact is material if under the substantive law it is essential to the

        proper disposition of the claim.’” Lundstrom v. Romero, 616 F.3d 1108, 1118 (10th Cir. 2010)

        (quoting Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003)).

        II.        PLAINTIFF’S DISPUTE AS TO THE VALIDITY OF HIS CONTRACT WITH
                   WYNDHAM IS NOT A BASIS FOR AN FCRA CLAIM

                   A.     Plaintiff’s Underlying Contract Dispute With Wyndham Cannot Be The Basis
                          For A § 1681s-2 Claim

                   Plaintiff’s dispute with Wyndham over the ongoing validity of the Original Contract cannot

        be the basis for a claim pursuant to 15 U.S.C. § 1681s-2—the only claim Plaintiff raises against

        Wyndham. As a matter of law, Plaintiff does not have a private cause of action against Wyndham

        based solely on his claim that Wyndham failed to furnish accurate information to the consumer

        reporting agencies. Wyndham, as a furnisher of information, may only be held liable for failing to

                                                           5
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 6 of 16




        conduct a reasonable investigation upon notice of Plaintiff’s dispute. See Huertas v. Galaxy Asset

        Mgmt., 641 F.3d 28, 34 (3d Cir. 2011) (no private right of action against a furnisher for reporting

        inaccurate information).

                   Under § 1681s-2(b), when a furnisher of credit information, like Wyndham, is informed of

        a dispute by a consumer reporting agency, the furnisher must:

                          (1) investigate the disputed information; (2) review all relevant
                          information provided by the CRA; (3) report the results of the
                          investigation to the CRA; (4) report the results of the investigation
                          to all other CRAs if the investigation reveals that the information is
                          incomplete or inaccurate; and (5) modify, delete, or permanently
                          block the reporting of the disputed information if it is determined to
                          be inaccurate, incomplete, or unverifiable.

        Maiteki v. Marten Trans. Ltd., 828 F.3d 1272, 1275 (10th Cir. 2016) (quoting Llewellyn v. Allstate

        Home Loans, Inc., 711 F.3d 1173, 1178 (10th Cir. 2013)). A furnisher’s investigation must be

        reasonable, in other words “‘one that a reasonably prudent person would undertake under the

        circumstances.’” Id. (quoting Seamans v. Temple Univ., 744 F.3d 852, 864 (3d Cir. 2014)). “‘[H]ow

        thorough an investigation must be to be ‘reasonable’ turns on what relevant information was

        provided to a furnisher by the CRA giving notice of a dispute.’” Id. (quoting Boggio v. USAA Fed.

        Sav. Bank, 696 F.3d 611, 617 (6th Cir. 2012)). “Congress could not have intended to place a burden

        on furnishers continually to reinvestigate a particular transaction, without any new information or

        other reason to doubt the result of the earlier investigation.” Gorman v. Wolpoff & Abramson, LLP,

        584 F.3d 1147, 1160 (9th Cir. 2009).

                   Notwithstanding this duty to conduct a reasonable investigation when given notice of a

        dispute, furnishers do not have “an obligation to ensure that the debts they report would survive

        any and all legal challenges.” Holland v. Chase Bank USA, N.A., 475 F. Supp. 3d 272, 277

        (S.D.N.Y. 2020) (citing Chiang v. Verizon New Eng. Inc., 595 F.3d 26, 38–39 (1st Cir. 2010)).

        This is because furnishers, like CRAs, are not qualified to resolve legal disputes regarding the

                                                            6
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 7 of 16




        validity of debts. Chiang, 595 F.3d at 38; see also Wright v. Experian Info. Sols., Inc., 805 F.3d

        1232, 1242 (10th Cir. 2015) (“A reasonable reinvestigation, however, does not require [consumer

        reporting agencies] to resolve legal disputes about the validity of the underlying debts they

        report.”).

                   Recently, in Edwards v. Med-Trans Corp., the U.S. District Court for the Northern District

        of Alabama addressed a claim in which the plaintiff alleged that an air-ambulance service violated

        15 U.S.C. § 1681s-2 by reporting to credit reporting agencies that he was delinquent on a debt he

        did not believe he owed. Case 2:20-cv-00114-CLM, 2021 WL 1087228, at *1-*2 (N.D. Ala. Mar.

        22, 2021). The court held that the plaintiff could not state a claim under § 1681s-2 where the

        “‘complaint concerns a contractual dispute that requires resolution by a court of law, not a credit

        reporting agency. As such, the complaint does not allege a factual inaccuracy in the credit reports

        and does not contain allegations sufficient to raise a right to relief on [the plaintiff’s] FCRA

        claims.’” Id. at *4 (quoting Batterman v. BR Carroll Glenridge, LLC, 829 F. App’x 478, 481–82

        (11th Cir. 2020)).

                   Here, Plaintiff’s claim suffers from the same insufficiency. The crux of Plaintiff’s claim is

        that he disputes the ongoing validity of the Original Contract after February 2018. (Remaly Dep.

        7:1–4, 80:3–18.) Whether the Original Contract was valid after February 2018 is a contractual

        dispute that requires resolution by a court of law, not a credit reporting agency. As the Edwards

        court held, Plaintiff”s contract dispute cannot be the basis for an FCRA claim.

                   B.     Wyndham Has Always Maintained That The Original Contract Was Valid
                          After the Cancellation of the Rewritten Contract

                   Wyndham has always maintained that the Original Contract was reinstated and remained

        valid after Plaintiff cancelled the Rewritten Contract until Wyndham agreed, as a customer service,

        to cancel Mr. Remaly’s Original Contract. As discussed in detail below, throughout the time period


                                                            7
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 8 of 16




        that Plaintiff was submitting credit disputes to Wyndham through Equifax, Wyndham believed that

        the Original Contract was in full force and that Plaintiff had defaulted on the Original Contract by

        withdrawing his down payment through a credit card chargeback. Wyndham’s internal system of

        record reflected that position. Accordingly, as in Edwards, any dispute between Plaintiff and

        Wyndham about Wyndham’s investigations of his credit disputes is, in fact, a dispute over the legal

        status of the Original Contract, not a dispute over the accuracy of Wyndham’s credit reporting or

        the reasonableness of its investigations.

                   It is Wyndham’s typical process when it rewrites a contract with an owner that if the owner

        rescinds the rewritten contract, the original contract is reinstated. (Hunt Dep. 45:25–46:3; 48:1–

        11; 49:21–50:6.) Undisputed evidence reflects that Wyndham reinstated the Original Contract after

        Plaintiff cancelled the Rewritten Contract. (Hunt Dep. 45:25–46:3.) Thus, Wyndham had a

        reasonable belief that the Original Contract was in force when, in April 2019, Plaintiff convinced

        his credit card company to charge-back his down payment for the Original Contract, causing

        Plaintiff to default on the Original Contract. (Hunt Dep. 127:10–128:15.)

                   Because Plaintiff’s down payment was no longer fully paid, Wyndham began reporting the

        Original Contract as being in default for lack of down payment and cancelled the Original Contract.

        (Hunt Dep. 127:10–128:15.) Wyndham’s internal records reflect that on February 3, 2020, an

        internal committee at Wyndham reviewed and denied Plaintiff’s ongoing requests to rescind the

        Original Contract. (Hunt Dep. 131:12–132:16; Gresik Decl. ¶ 15, Ex. N.) Following further

        exchanges with Plaintiff, on June 12, 2020, Kasey Hunt, Wyndham’s then-Manager of Owner

        Solutions decided, as a customer service, to grant Plaintiff’s rescission request and give him a full

        refund. (Hunt Dep. 104:9–15.) At that time, Ms. Hunt instructed Becky Cartwright, a member of

        Wyndham’s owner resolutions team, to begin the process of rescinding and refunding the Original



                                                            8
4816-8161-0738.1
    Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 9 of 16




        Contract. (Hunt Dep. 100:14–101:3.) This rescission process was completed on August 5, 2020.

        (Hunt Dep. 133:24–134:3.) Until August 5, 2020, Wyndham’s internal records accurately reflected

        the status of the Original Contract as cancelled for default. (Hunt Dep. 134:4–16.) Wyndham’s

        Credit Dispute team requested the deletion of the Wyndham tradeline from Mr. Remaly’s credit

        history on August 6, 2020. (Gresik Decl. ¶ 14, Ex. M.)

                   C.     Wyndham’s Credit Reporting Was Consistent With Its Internal Records

                   From the time the Original Contract was reinstated following Plaintiff’s February 2018

        rescission of the Rewritten Contract until Wyndham’s ultimate rescission and refund of the

        Original Contract on August 5, 2020, Wyndham’s credit reporting was consistent with its internal

        records of Plaintiff’s account. Wyndham’s policies and procedures for responding to credit

        disputes require that the information in the automated consumer dispute verification (“ACDV”)

        received from the credit bureaus matches the relevant fields in Wyndham’s internal system of

        record, called Mainframe, or in the Blackbird system that is used to backup Mainframe. (Sarmiento

        Dep. 75:20–76:6; Gresik Decl. ¶ 19, Ex. R.) Levelyn Barber, the Wyndham employee primarily

        responsible for investigating and responding to ACDVs, testified that, as her regular business

        practice, she follows these procedures each time she responds to an ACDV. (Gresik Decl. ¶ 4, Ex.

        C, Transcript of the Deposition of Levelyn Barber (“Barber Dep.”) 27:25–28:20; 46:3–47:1.)

                   Undisputed testimony by John Ulzheimer, a 30-year veteran of the credit reporting

        industry, shows that Wyndham’s procedures for responding to ACDVs are consistent with industry

        standards. Mr. Ulzheimer testified that it is common practice amongst furnishers of credit

        information like Wyndham to respond to ACDVs by comparing the information provided by the

        credit bureau to the furnisher’s internal system of record. (Gresik Decl. ¶ 7, Ex. F, Transcript of

        the Deposition of John Ulzheimer (“Ulzheimer Dep.”) 86:24–87:7; 92:11–93:15.) Furnishers are

        responsible for determining whether to report that a consumer is liable for a debt, and accordingly

                                                         9
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 10 of 16




        it is appropriate for a furnisher to refer to its own internal records when investigating a credit

        dispute. (Ulzheimer Dep. 48:5–11; Ulzheimer Report at 13–17.) Accordingly, it was consistent

        with consumer credit industry standards for Wyndham to report Plaintiff’s time share loan as a

        repossession and verify that information in response to ACDVs for as long as it was consistent

        with Wyndham’s system of record. (Ulzheimer Dep. 92:11–93:15; Ulzheimer Report at 15–17.) It

        was also consistent with industry standards for Wyndham to refrain from including a dispute

        notation on Plaintiff’s tradeline until Plaintiff had disputed the tradeline three times. (Ulzheimer

        Dep. 125:13–16; Ulzheimer Report at 14.) Since 2017, the credit reporting industry’s trade

        association, the Consumer Data Industry Association (“CDIA”) has instructed data furnishers not

        to respond to disputes initiated by the credit bureaus with “disputed” notations. (Ulzheimer Report

        at 14.) Even before 2017, it was industry practice for the entity receiving the dispute from the

        consumer, in this case Equifax, to indicate that the account was disputed. (Id.) In this case,

        Wyndham properly investigated and responded to each dispute.

                   Because Wyndham’s credit reporting and ACDV responses were at all times consistent

        with its internal system of record, even if Plaintiff’s claim constitutes a credit reporting dispute

        and not a dispute of the validity of the underlying contract, Plaintiff cannot show that Wyndham

        violated § 1681s-2. Section 1681s-2 only requires that a furnisher refrain from furnishing

        information it has “reasonable cause to believe . . . is inaccurate.” 15 U.S.C. § 1681s-2(a)(1)(A).

        As in Edwards, a furnisher does not violate this duty by continuing to report a debt which it has

        reason to believe is valid, even where the consumer disputes the debt’s validity. Edwards, 2021

        WL 1087228, at *1-*2. Here, Wyndham had reason to believe, based on its internal records and

        following multiple internal investigations, that the Original Contract was enforceable. For these

        reasons, Wyndham is entitled to summary judgment on Plaintiff’s sole claim against it.



                                                        10
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 11 of 16




        III.       PLAINTIFF CANNOT RECOVER DAMAGES UNDER THE FCRA FOR
                   REMOVING HIMSELF FROM THE MORTGAGE MARKET

                   Even if Plaintiff did have a legally cognizable FCRA claim, Plaintiff cannot sufficiently

        show that he sustained an actual injury. Plaintiff alleges damages for lost credit opportunities and

        emotional distress. (SAC ¶ 58.) Nonetheless, Plaintiff cannot, as a matter of law, recover damages

        for lost credit opportunities where he cannot show that he applied for, and was denied, a specific

        credit opportunity. Where a plaintiff has not applied for and been denied a credit opportunity as a

        result of a defendant’s credit reporting, courts cannot “infer that the [defendant’s] negative credit

        reporting precluded Plaintiff from obtaining further loans as he contends.” Llewellyn, 711 F.3d at

        1181. The Tenth Circuit’s decision in Llewellyn is consistent with the Second Circuit’s holding in

        Casella v. Equifax Credit Info. Servs. that “[w]hether or not [a plaintiff] had the wherewithal to

        obtain a mortgage . . . in the absence of any evidence that [plaintiff] made an offer to purchase

        property or applied for a home mortgage, the ‘lost opportunity’ damages he alleged were too

        speculative.” 56 F.3d 469, 475 (2d Cir. 1995); see also Selvam v. Experian Info. Sols., Inc., 651 F.

        App’x 29, 32 (2d Cir. 2016) (summary order) (holding that a consumer failed to raise an issue of

        material fact sufficient to survive summary judgment on his FCRA claims where he “failed to raise

        a genuine issue as to whether he suffered any damages from [defendant’s] allegedly negligent

        failure to detect the inaccuracy of information about” information on the consumer’s report).

                   Plaintiff has not presented any evidence that he was denied any credit opportunities as a

        result of Wyndham’s credit reporting. In fact, Plaintiff admits that he chose not to apply for a

        mortgage during the period at issue without ever being told that his application would be denied

        or that he would not receive a mortgage on desirable terms. (Remaly Dep. 90:5–7.) Plaintiff also

        attempts to point to the denial of a checking account. But, Plaintiff has failed to show that the

        denial of a checking account was related to Wyndham’s tradeline on his credit report and not any


                                                          11
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 12 of 16




        other information on his credit report. Moreover, the checking account Plaintiff was allegedly

        denied is not a form of credit such that the denial would constitute a loss of a credit opportunity.

        (Ulzheimer Report at 18.) Accordingly, Plaintiff cannot support his claim for damages due to a

        loss of a credit opportunity.

                   Wyndham is entitled to summary judgment on Plaintiff’s claim for damages for lost credit

        opportunities.

        IV.        PLAINTIFF CANNOT PROVE THAT WYNDHAM CAUSED THE OTHER
                   DAMAGES HE ALLEGES

                   In addition to his failed bid for lost credit opportunity damages, Plaintiff seeks damages

        for emotional distress and loss of quality of life. Plaintiff has produced no evidence of either

        category of damages aside from his own testimony. In fact, the testimony of Plaintiff’s own expert

        witnesses and his own medical and psychiatric records contradict his claim that Wyndham caused

        his emotional distress or impacted his quality of life in a compensable way.

                   Plaintiff’s allegation that he suffered emotional distress as a result of Wyndham’s credit

        reporting is contradicted by his own expert’s notes and his own medical records. As an initial

        matter, Dr. Leslie Hannon, Plaintiff’s one-time psychologist and expert witness, has testified that

        she does not intend to offer an expert opinion as to whether Plaintiff’s alleged emotional distress

        was caused by Wyndham’s conduct (Gresik Decl. ¶ 8, Ex. G, Transcript of the Deposition of Dr.

        Leslie Hannon (“Hannon Dep.”) 19:15–17.) Dr. Hannon’s testimony as to the link between

        Plaintiff’s claimed emotional distress and Wyndham’s conduct is based solely Plaintiff’s own

        reports of his condition after Plaintiff asked Dr. Hannon to submit a letter on his behalf in this case.

        (Hannon Dep. 8:3–9:5).

                   Plaintiff concedes that he was being treated for anxiety, including through medication, long

        before he initiated the credit disputes at issue in this case. (Remaly Dep. 99:1–16.) Dr. Hannon’s


                                                           12
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 13 of 16




        treatment notes reflect a number of other sources of emotional distress in Plaintiff’s life from July

        2019 when Dr. Hannon began treating Plaintiff through April 30, 2021. Moreover, Dr. Hannon’s

        notes do not mention Wyndham in any way until November 2020, after Plaintiff filed his initial

        complaint in this lawsuit. (Gresik Decl. ¶ 20, Ex. S at REM0570.) In fact, the first mention of

        Wyndham in Dr. Hannon’s notes is on November 19, 2020, after Wyndham agreed to cancel the

        Original Contract and remove it from Plaintiff’s credit report, and after Plaintiff initiated this

        lawsuit. At that time, Dr. Hannon noted that Plaintiff “talked at length about having panic attacks

        recently and tied it to a time share venture through Wyndham that impacted his credit.”(Id.) The

        very next note is a summary of a telephone conversation she had with Plaintiff’s counsel “about

        ethical considerations in forensic matters.” (Id.) This means that from July 2019 through

        November 2020, during a time when Plaintiff alleges that he was suffering emotional distress as a

        result of his dispute with Wyndham, Plaintiff never mentioned this distress to his therapist.

                   Plaintiff’s medical records also ascribe alternative causes to his emotional distress, and

        make no mention of Wyndham. Plaintiff’s medical records from October 18, 2018 (REM0604),

        January 15, 2019 (REM0583), November 11, 2019 (REM0612), and April 12, 2020 (REM0637)

        all note that he denied experiencing anxiety or depression. (Gresik Decl. ¶ 21, Ex. T.) Not until

        November 3, 2020, after Plaintiff filed this lawsuit, do Plaintiff’s medical records indicate that he

        reported anxiety. (Id. at REM0624) However, at that time, Plaintiff reported that he was

        experiencing anxiety due to an abusive relationship, not his dealings with Wyndham. (Id.) There

        is simply no evidence, other than Plaintiff’s uncorroborated assertions, that Plaintiff’s alleged

        emotional distress was caused by his dealings with Wyndham.

                   Similarly, Plaintiff’s claim of reduced quality of life is entirely uncorroborated. Plaintiff’s

        economic damages expert, Dr. Stan Smith, testified that he would not render an opinion as to



                                                             13
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 14 of 16




        whether Plaintiff’s quality of life had actually been damaged. (Gresik Decl. ¶ 6, Ex. E, Transcript

        of the Deposition of Dr. Stan V. Smith (“Smith Dep.”) 49:4–8.) Instead, Dr. Smith’s report simply

        provides valuation options should a jury find that Plaintiff’s quality of life was damaged as a result

        of Wyndham’s conduct. (Smith Dep. 47:5–48:7.) The only evidence that Plaintiff actually suffered

        such an injury is his own testimony, which itself is heavily reliant on his uncorroborated claim for

        emotional distress damages. (Remaly Dep. 83:4–10.)

                   Accordingly, even if Plaintiff is able to prove that Wyndham violated the FCRA, he has

        produced no evidence other than his own uncorroborated testimony that he suffered any injury as

        a result.

                                                   CONCLUSION

                    For the reasons stated above, Wyndham respectfully requests that the Court enter an order

        granting its motion for summary judgment and dismissing Plaintiff’s claim against it, with

        prejudice.

        Dated: July 14, 2021                            Respectfully submitted,



                                                          /s/ Christi A. Lawson
                                                          Christi A. Lawson
                                                          Foley & Lardner LLP
                                                          Fla. Bar No. 0498351
                                                          111 N. Orange Ave.
                                                          Ste. 1800
                                                          Orlando, FL 32801
                                                          Telephone: 407.224.3235
                                                          Fax: 407.648.1743
                                                          clawson@foley.com

                                                          Andrew C. Gresik
                                                          Foley & Lardner LLP
                                                          WI Bar No. 1104650
                                                          150 E. Gilman St.
                                                          Ste. 5000

                                                          14
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 15 of 16




                                          Madison, WI 53703
                                          Telephone: 608.258.4235
                                          Fax: 608.258.4258
                                          agresik@foley.com

                                          Attorneys for Wyndham Resort
                                          Development Corporation d/b/a
                                          Worldmark by Wyndham




                                          15
4816-8161-0738.1
   Case 1:20-cv-03028-LTB-NYW Document 62 Filed 07/14/21 USDC Colorado Page 16 of 16




                                        CERTIFICATE OF SERVICE

              I hereby certify that on July 14, 2021, I filed the foregoing with the Clerk of Court through
        the CM/ECF system which will send notification of such filing to all counsel of record.

                                                             s/ Andrew C. Gresik
                                                             Andrew C. Gresik




4816-8161-0738.1
